Citation Nr: 1403543	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-44 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include a neck disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period prior to May 8, 2013.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period on and after May 8, 2013.  

6.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1966 to January 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO) which established service connection for lumbar spine degenerative joint disease with spondylolisthesis; assigned a 10 percent evaluation for that disability; effectuated the award as of March 11, 2009; and denied service connection for a neck disorder, a bilateral hip disorder, and a bilateral knee disorder.  In March 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2013, the RO increased the evaluation for the Veteran's lumbar spine degenerative joint disease from 10 to 20 percent; effectuated the award as of May 8, 2013; and denied a TDIU.  
The Board has reframed the issues of service connection for a neck disorder as entitlement to service connection for a cervical spine disorder to include a neck disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected lumbar spine disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  The Board has therefore framed the issue as entitlement to an evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period prior to May 8, 2013, and in excess of 20 percent for the period on and after May 8, 2013.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In its March 2013 Remand, the Board directed that "the Veteran's complete VA treatment records" be associated with the record.  A partial September 1, 2010, VA treatment record was incorporated in to the physical claims file.  That document reflects complaints of chronic low back pain.  The Virtual VA and VBMS files contain no VA clinical documentation.  The July 2013 rating decision states "North Texas HCS treatment reports from March 2009 through May 2013" had been reviewed.  Such VA clinical documentation has not been associated with the record.  The action requested by the March 2013 Board Remand has not been accomplished. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including "North Texas HCS treatment reports from March 2009 through May 2013."  

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

